Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00030-CV

                                          David PERALTA,
                                              Appellant

                                                  v.

                     MASSACHUSSETTS INSTITUTE OF TECHNOLOGY,
                                      Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                      Trial Court No. 333462
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 8, 2015

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment on October 16, 2014. Appellant’s notice of appeal

was due to be filed on November 17, 2014. See TEX. R. APP. P. 26.1(a). Appellant filed a notice

of appeal on November 18, 2014. A motion for extension of time in which to file the notice of

appeal was due on December 1, 2014, but was not filed. See TEX. R. APP. P. 26.3.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace

period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,
                                                                                    04-15-00030-CV


959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26); Dimotsis v. State Farm

Lloyds, 966 S.W.2d 657, 657 (Tex. App.–San Antonio 1998, no pet.) (stating same under current

Rule 26). However, the appellant must offer a reasonable explanation for failing to file the notice

of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C). Accordingly, on March

13, 2015, this court ordered appellant to file, no later than March 23, 2015, a response presenting

a reasonable explanation for failing to file the notice of appeal in a timely manner. Our order

cautioned appellant that if he failed to respond within the time provided, the appeal would be

dismissed. See TEX. R. APP. P. 42.3(c). Appellant has not responded to our order.

       Therefore, this appeal is dismissed for lack of jurisdiction.


                                                  PER CURIAM




                                                -2-